Exhibit 99.1 Cary, NC Contact:Shawn Poe, CFO919-677-4019 Ply Gem Reports Third Quarter 2009 Results November 13, 2009, Ply Gem Holdings, Inc. (“Ply Gem” or the “Company”), a leading manufacturer of residential exterior building products in North America, today announced third quarter 2009 net sales of $293.5 million, a 14.4% decrease from the $342.8 million for the same period in 2008. Adjusted EBITDA for the third quarter of 2009 was $57.6 million compared to $41.9 million for the third quarter of Net income for the third quarter of 2009 was $4.4 million compared to a net loss before unusual items of $4.1 million for the third quarter of 2008. Gary E. Robinette, President and CEO, said “Ply Gem's third quarter and first nine months of 2009 sales and Adjusted EBITDA results continue to reflect the challenging conditions that exist in the housing market today.However, despite the fact that single family housing starts were down 36.2% and 15.5% in the second and third quarters of 2009, respectively, Ply Gem demonstrated an improvement in our third quarter Adjusted EBITDA compared to last year.Our Adjusted EBITDA performance is a direct result of our continued focus on taking profitable market share and managing our overall cost structure which includes the actions that we have taken to realign our capacity during this historic housing slump.Although there are some signs of improvement in the housing sector, we remain cautious as the market remains fragile.Thus Ply Gem will continue to focus on managing our cost structure while maximizing cash flow and outperforming the market place in all business units, allowing us to emerge stronger when the housing market recovers.” Ply Gem, headquartered in Cary, N.C., is committed to helping North America’s homebuilders, remodelers, architects, distributors, dealers and retailers do more than build homes. Ply Gem wants to help them build their business. The Company offers an unmatched solution to exterior building product needs with a portfolio that includes leading window, door, siding and accessories, stone veneer, fence and rail brands so there is something for every project. Ply Gem siding brands include Mastic® Home
